The burden was on the plaintiff to show the existence of such a state of emergency as would justify the intervention of conservators for the preservation of the assets.
In the opinion heretofore filed, we assumed that the Northern Insurance Company of Moscow maintained a branch or agency in England. The plaintiff now informs us that this assumption is not in accordance with the facts, though the company had agents resident in England who did, from time to time, contract in its behalf. The defendant insists that there was a continuing branch or agency whereby the insurance company became subject to liquidation in Great Britain in respect of British business.
The difference is not important enough, standing by itself, to establish a necessity for the intervention of our courts. It might become important, however, if supplemented by other proof. If the plaintiff should make it appear that under the law of Great Britain the Northern Insurance Company of Moscow was without any effective remedy against the defendant either through proceedings at the instance of the surviving directors, or through the appointment of a liquidator, or in any other form, *Page 632 
a situation might be found to exist where a remedy would be appropriate here.
We conclude that another opportunity should be given to the plaintiff to establish an emergency sufficient to sustain the acts of the conservators.
The motion for a reargument should be denied.
The motion to amend the remittitur should be granted, the return of the remittitur requested, and when recalled it will be amended by striking out the provision dismissing the complaint with costs in all courts, and substituting a direction for a new trial with costs to abide the event.